DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment received 10-5-2022 has been entered and carefully considered Claims 1-8 are pending in the application.

Response to Arguments
Applicant's arguments filed 10/5/2022 have been fully considered but they are not persuasive as follows: 
Before the examiner discusses traversal details of the applicant’s arguments, the examiner notes that, as stated in the last office action, the examiner relies on the entire teachings of the O’Brian reference, and the examiner applies Broadest Reasonable Interpretations to the recited claimed invention.  For example & more specifically, the recited claimed invention is directed to a memory device (i.e., the “single-port solid-state drive SSD” is not positively utilized by the body of the claimed invention in terms of functions/operations), rather the recited claimed invention discloses connections of the “flash memory module” with “hosts” via a “flash memory controller”; moreover, the recited claimed invention does not disclose any timing details of accessing, by hosts, a memory (e.g., “ a same time” which does not disclose or support any details regarding memory accessing timings from hosts).

On page 6, in response to the applicant’s argument (i), the examiner traverses & disagrees with the applicant’s argument.  
Clearly, the functional equivalence of the “memory device is a single-ported solid-state drive (SSD), and the first host and the second host are not allowed to access the flash memory module via the flash controller at a same time” [emphasis added].  As can be seen from the paragraph 30, O’Brian reference teaches “a single 16 lane PCIe I/O slot (whereby no lanes are configured for the second I/O slot)” and the O’Brian does not teach that the hosts (14 a-c) access the one - 16 lane PCIe I/O slot simultaneously; therefore, the examiner believes that the O’Brian, as a whole, teaches the functional equivalences of the recited claimed invention.  Furthermore, the applicant should carefully consider the teachings of paragraph 48 and thereafter with the figure 5 with accompanying description.

On page 6, in response to the applicant’s argument (ii), the examiner traverses & disagrees with the applicant’s argument (i.e., “O’Brien fails to teach that lanes of one IO slots are not used while lanes of another IO slot are used”).
Cleary, the functional equivalence of the “a first portion of the lanes correspond to the first host, a second portion of the lanes correspond to the second host; and if the first host is selected, the first portion of the lanes are enabled, and the second portion of the lanes are not used by the flash memory controller to communicate with the first host; and if the second host is selected, the second portion of the lanes are enabled, and the first portion of the lanes are not used by the flash memory controller to communicate with the first host” [emphasis added].  As can be seen from the O’Brian reference, figure 2, the portions of the lanes (122d and/or 122c) are not used depending on the control signal (127).  Moreover, the teachings of the O’Brian reference become clearer (i.e., figure 4 & 5 with accompanying description), where some parts of the lanes (figures 4-5, 306c, 306d, 404e, 404f, 404g), respectively, are not used depending on the control signal (305/410) of figures 4-5.  Therefore, the functional equivalence of the recited claimed invention is taught by the O’Brian reference.

On page 6, in response to the applicant’s argument (ii) regarding claim 6, the examiner traverses & disagrees with the applicant’s argument. The above discussed reasons of traversal reasons are similarly applied.

As can be seen from the above detailed discussions of why the applicant’s arguments are not persuasive, the examiner maintains the rejection as follows.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien, III et al. (US 2019/0332557 A1).
The examiner relies on the entire teachings of O’Brien reference for the following rejection; the applicant should carefully consider the entire teachings to better understand the examiner’s rejection.
The O’Brien reference teaches functionally equivalent operations/teachings of the claimed as follows [the content of the bracket […] represents the O’Brien reference teachings, in addition, the figure number should always be accompanied by the corresponding description sections of the specification description]:

A memory device, comprising: 
[figure 1 system]
a connector, configured to connect to a first host and a second host; 
[par. 9, “a data storage system 12 connected to host systems 14a-14n”; “communication medium 18 may…other type of connections as known to those skilled in the art”]
a flash memory controller, 
[par 15, “storage interfaces 23…disk controller…interface with the flash drives and the like” & (SPs 27) of figures 1-3]
for selecting one of the first host and the second host based on a selection signal, and only processing commands from the selected one of the first host and the second host, and accessing a flash memory module based on the commands; 
[par. 16, “logical communication paths…communications between the device interface, HAs and/or RAs in a data storage array” & (SPs 27) of figures 1-3]	
wherein the memory device is a single-port solid-state drive (SSD), and 
[par. 14, “data storage devices 16a-16n may …one or more solid state derives (SSDs)”]
the first host and the second host are not allowed to access the flash memory module via the flash memory controller at a same time; 
[par 28, “front end I/O …connections …between the data storage system and the hosts”, see also figures 2-3]
wherein the connector is configured to have a plurality of lanes, 
		[par 28, “connection consists of one or more data -transmission lanes]
a first portion of the lanes correspond to the first host, a second portion of the lanes correspond to the second host; and if the first host is selected, the first portion of the lanes are enabled, and the second portion of the lanes are not used by the flash memory controller to communicate with the first host; and if the second host is selected, the second portion of the lanes are enabled, and the first portion of the lanes are not used by the flash memory controller to communicate with the first host.  
[par 29-48 with the teachings of figures 2-3 operations, carefully consider the functional/operational teachings of figure 2-3 described in par 29-48; in addition, the further teachings of figures 4-7 with accompanying description further details/teaches the claimed invention]

The memory device of claim 1, wherein initially the first host communicates with the flash memory controller, and when the flash memory controller receives the selection signal indicating that the second host is selected, the flash memory controller executes a lane reversal operation to reverse lane numbers of the lanes, and second portion of the lanes are enabled, and the first portion of the lanes are disabled.  
[par 29-48 with the teachings of figures 2-3 operations, carefully consider the functional/operational teachings of figure 2-3 described in par 29-48; in addition, the further teachings of figures 4-7 with accompanying description further details/teaches the claimed invention]

The memory device of claim 2, wherein when the flash memory controller receives the selection signal indicating that the second host is selected, the flash memory controller executes the lane reversal operation to reverse the lane numbers of the lanes, and the flash memory controller enables the second portion of the lanes, and disables the first portion of the lanes.  
[par 29-48 with the teachings of figures 2-3 operations, carefully consider the functional/operational teachings of figure 2-3 described in par 29-48; in addition, the further teachings of figures 4-7 with accompanying description further details/teaches the claimed invention]

The memory device of claim 1, wherein initially the first host communicates with the flash memory controller, and when the flash memory controller receives the selection signal indicating that the second host is selected, the flash memory controller receives a reference clock signal from the second host, and the flash memory controller is configured to process the commands from the second host, and stop processing the commands from the first host.  
[par 29-48 with the teachings of figures 2-3 operations, carefully consider the functional/operational teachings of figure 2-3 described in par 29-48; in addition, the further teachings of figures 4-7 with accompanying description further details/teaches the claimed invention]

The memory device of claim 4, further comprising: a multiplexer, for selecting one of a first reference clock signal and a second reference clock signal as the reference clock signal according to the selection signal, wherein the first reference clock signal corresponds to the first host, and the second reference clock signal corresponds to the second host; wherein the when the flash memory controller receives the selection signal indicating that the second host is selected, the multiplexer selects the second reference clock signal as the reference clock signal, and outputs the reference clock signal to the flash memory controller.  
[not expressly taught by the by O’Brien reference since the reference does not cover or go into clock operation details; however, such not expressly disclosed clock operations are necessary part for proper operations of PCIe switch systems such as the O’Brien system or any well-known system; in addition, using/selecting reference clock signal is well-known & common practice in the art/industry.  Therefore, the examiner takes official notice on the teachings of the claim 5 is well-known & common practice in the art]

A flash memory controller, wherein the flash memory controller is configured to access a flash memory module, the flash memory controller is built in a single-port solid-state drive (SSD), and the flash memory controller comprising: a memory, for storing a program code; and a microprocessor, for executing the program code to access the flash memory module via a control logic circuit; wherein the flash memory controller is coupled to a first host and a second host, the microprocessor receives a selection signal indicating which one of the first host and the second host is selected, and the microprocessor only processes commands from the selected one of the first host and the second host, and accessing a flash memory module based on the commands; and the microcontroller is not allowed to process the commands from the first host and the second host at a same time; wherein a connector coupled to the flash memory controller is configured to have a plurality of lanes, a first portion of the lanes correspond to the first host, a second portion of the lanes correspond to the second host; and if the first host is selected, the first portion of the lanes are enabled, and the second portion of the lanes are not used by the microprocessor to communicate with the first host; and if the second host is selected, the second portion of the lanes are enabled, and the first portion of the lanes are not used by the microprocessor to communicate with the first host.  
[The teachings of the claim 1 are similarly applied, since the claim 6 is not patentably distinct from claim 1, due to the similarly between the claims 1 and 6]

The flash memory controller of claim 6, wherein initially the flash memory Page 14 of 16controller communicates with the first host, and when the microprocessor receives the selection signal indicating that the second host is selected, the microprocessor executes a lane reversal operation to reverse lane numbers of the lanes, and second portion of the lanes are enabled, and the first portion of the lanes are disabled.  
[The teachings of the claim 2 are similarly applied, since the claim 7 is not patentably distinct from claim 2, due to the similarly between the claims 7 and 2]

8. The flash memory controller of claim 7, wherein when the microprocessor receives the selection signal indicating that the second host is selected, the microprocessor executes the lane reversal operation to reverse the lane numbers of the lanes, and the microprocessor enables the second portion of the lanes, and disables the first portion of the lanes.
[The teachings of the claim 3 are similarly applied, since the claim 8 is not patentably distinct from claim 3, due to the similarly between the claims 3 and 8]

As, for claims 1-4 & 6-8, can be seen from the above detailed teachings, the O’Brien reference does not expressly or identically teach the identical physical structure of the recited claimed invention (e.g., see claims in light of the present figure 1 with respect to the figures 1-3 of the O’Brien reference teachings); however, the O’Brien reference does teach the functional equivalent limitations/operations of the recited claimed invention, when the examiner applies Broadest Reasonable Interpretations to the recited claimed invention.  Therefore, it would have been obvious to one having ordinary skill in the art to come up with the recited claimed invention from the teachings of the O’Brien reference before the effective filing date of the present invention for the reasons sated above.
As per claim 5, further adds limitation regarding selecting reference clock; the O’Brien reference does not cover or go into the details of clock operations; however, having/using clock operations are necessary part for proper operations of any known PCIe switch systems such as the O’Brien; in addition, using/selecting reference clock signal is also well-known & common practice in the art/industry (i.e., the examiner kindly asks the applicant to search the web including US Patent Database for terms like “reference, clock, select”).  Therefore, the examiner takes official notice on the teachings of the claim 5 is well-known & common practice in the art before the effective filing date of the present invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SHIN whose telephone number is (571)272-4159. The examiner can normally be reached 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SHIN/Primary Examiner, Art Unit 2181